United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                                                               November 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                                                                    Clerk


                           No. 02-61136
                         Summary Calendar



CHRIS ATWOOKI BAGUMA; JULIET KYOSHABIRE,

                                           Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                           Respondent.

                         - - - - - - - - - -
                   Petition for Review of an Order
                of the Board of Immigration Appeals
                 BIA Nos. A75-348-776 & A75-379-011
                         - - - - - - - - - -

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Chris Atwooki Baguma (Baguma) and his wife, Juliet

Kyoshabire (Kyoshabire), natives and citizens of Uganda, request

review of the decision of the Board of Immigration Appeals, which

summarily affirmed without written opinion, the decision of the

immigration judge (IJ) to deny Baguma’s application for asylum

and for withholding of deportation.   Kyoshabire’s claims are

dependent upon the resolution of Baguma’s.    We directly review

the IJ’s decision.   See Soadjede v. Ashcroft, 324 F.3d 830, 832

(5th Cir. 2003).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-61136
                                  -2-

     Baguma contends that the IJ erred by finding that punishment

of Baguma for treason, resulting from his passing of military

secrets to rebels, was not persecution “on account of” his

political opinion.    This claim fails because “the mere existence

of a generalized ‘political’ motive” does not establish

persecution “on account of political opinion.”     INS v. Elias-

Zacarias, 502 U.S. 478, 482 (1992); see Mikhael v. INS, 115 F.3d

299, 304 (5th Cir. 1997) (acts of harassment “attributed to the

civil unrest in the country during wartime”); Ozdemir v. INS, 46

F.3d 6, 7 (5th Cir. 1994) (mistreatment due to desire to discover

terrorist activity).     Accord Chanco v. INS, 82 F.3d 298, 302 (9th

Cir. 1996) (“Prosecution for participation in a coup does not

constitute persecution on account of political opinion when

peaceful means of protest are available for which the alien would

not face punishment.    Prosecution in these circumstances is no

different from prosecution for a common law crime.”).    Baguma has

not shown “‘that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear of

persecution.’”     Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994)

(quoting Elias-Zacarias, 502 U.S. at 483-84).

     Baguma also contends that the IJ’s adverse credibility

assessment was baseless.     A panel of this Court “cannot replace

the . . . IJ’s determinations concerning witness credibility or

ultimate factual findings based on credibility determinations

with its own determinations.”     Efe v. Ashcroft, 293 F.3d 899, 905

(5th Cir. 2002).    The IJ’s finding that Baguma was not credible

was a reasonable interpretation of the record, and the evidence
                          No. 02-61136
                               -3-

did not compel a contrary conclusion.     See Chun v. INS, 40 F.3d

76, 79 (5th Cir. 1994).

     The petition for review is DENIED.

     The motion, contained within the brief, that this Court

reconsider its denial of a stay of deportation is DENIED.

     PETITION DENIED; ALL MOTIONS DENIED.